Field, J.
delivered the opinion of the Court.
The Court is of opinion, in answer to the first and second questions adjourned, that the conduct of the sheriff in withdrawing from the jury at the house of Mr. Cheatam, and leaving them in the parlour in company with three other gentlemen, as is set forth in the record, was sufficient to vitiate the verdict of the jury ; and that upon that ground a new trial should be awarded to the prisoner.
The Court deems it proper to add, that the conduct of the sheriff in conducting the jury to the house of Mr. Cheatam and withdrawing from them under the circumstances disclosed by the evidence, was such misbehaviour on the part of that officer as to deserve the animadversion and censure of the Court. The act should be condemned, because its tendency is to impair the purity of the trial by jury in criminal cases.